FILED
                                                           United States Court of Appeals
                                                                   Tenth Circuit

                                                               December 16, 2008
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                   Clerk of Court
                                TENTH CIRCUIT



 JOHN D. KELSO,

              Plaintiff-Appellant,

 v.                                                     No. 08-6174
                                                Western District of Oklahoma
 DAVID C. MILLER, JAMES                         (D.C. No. 5:08-CV-00366-F)
 SAFFLE, LARRY R. MEACHUM,
 JACK LOWLEY, GARY HAHN,
 CARLOS LUNA and ABCACHIE,

              Defendants-Appellees.


                           ORDER AND JUDGMENT *


Before TACHA, KELLY and McCONNELL, Circuit Judges.


      Plaintiff-Appellant John Kelso alleges horrific treatment of himself and

others at Patton State Hospital in Patton, California, where he is confined

pursuant to involuntary civil commitment on the basis of mental illness. We offer

no comment on the merits of his complaint, because the district court was clearly



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination
of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). This case is
therefore submitted without oral argument. This order and judgment is not
binding precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
correct in dismissing his complaint under 28 U.S.C. § 1915(e). Simply put, Mr.

Kelso has sued the wrong defendants in the wrong place, and the district court

was correct that it had no jurisdiction to address his complaints. There is no

allegation that the Oklahoma defendants have anything to do with Mr. Kelso’s

treatment in California, and the United States District Court for the Western

District of Oklahoma has no personal jurisdiction over the California defendants.

      We AFFIRM the judgment of the district court for essentially the reasons

stated by the magistrate judge. We GRANT Mr. Kelso’s motion for leave to

proceed without prepayment of costs and fees. Mr. Kelso is relieved of any fee

obligation for this appeal.

                                                    Entered for the Court,


                                                    Michael W. McConnell
                                                    Circuit Judge




                                         -2-